F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  DEC 2 2004
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 TOMMY E. BRADLEY,

           Petitioner-Appellant,
 v.                                                            No. 04-6219
 RANDY PARKER; ATTORNEY                                (D.C. No. 04-CV-00307-R)
 GENERAL OF THE STATE OF                                   (W.D. Oklahoma)
 OKLAHOMA,

           Respondents-Appellees.


                                         ORDER*


Before TACHA, Chief Judge, BRISCOE, and HARTZ, Circuit Judges.


       Tommy E. Bradley, a state prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the district court's denial of his 28 U.S.C. § 2241 habeas

petition. We deny the request for a COA and dismiss the appeal.

       Issuance of a COA is jurisdictional. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). A COA can issue only “if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court's



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327.

After careful review of all of the filings and the record on appeal, we conclude the

requirements for issuance of a COA have not been met.

       Bradley is serving a controlling five-year sentence for possession of a firearm by a

felon and possession of a stolen vehicle. He contends he is being denied due process by

the manner in which his sentence is being executed. He asserts he was improperly

assigned to a classification level adversely affecting his ability to obtain earned credits.

The magistrate judge concluded Bradley’s claim had been procedurally defaulted in state

court and was therefore procedurally barred. Even if the merits of Bradley’s claim were

reached, the magistrate judge concluded his claim would fail. The magistrate judge found

that Bradley had not shown that any sentence credits had been removed from his

sentence, but that he “merely seeks the opportunity to earn more sentence credits based on

what he feels is an ‘unjust’ consideration of his past escape history for which he was not

disciplined or convicted.” ROA, Doc. 22 at 7. The magistrate judge cited Templeman v.

Gunter, 16 F.3d 367, 369 (10th Cir. 1994), which states: “Changing an inmate’s prison

classification ordinarily does not deprive him of liberty, because he is not entitled to a

particular degree of liberty in prison.” The district court adopted the report and

recommendation and denied relief.

       We DENY the request for a COA for substantially the same reasons as stated in


                                               2
the report and recommendation filed June 2, 2004, and the district court’s order filed June

22, 2004, and DISMISS the appeal.

                                          Entered for the Court

                                          Mary Beck Briscoe
                                          Circuit Judge




                                             3